995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.KANSAS CITY TV 62 LIMITED PARTNERSHIP, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,T.V. 32, Inc., Intervenor.
Nos. 91-1491, 92-1127 and 92-1128.
United States Court of Appeals, District of Columbia Circuit.
May 10, 1993.

Before:  SILBERMAN, BUCKLEY, and WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These causes came to be heard on the records compiled before the Federal Communications Commission, and were briefed and argued by counsel.   While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.   See D.C.Cir.R. 14(c) (August 1, 1987).   On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the orders under review are hereby affirmed.   Although the rationality of the FCC's policy of awarding credit for the integration of management and ownership is subject to question,  see Bechtel v. FCC, 957 F.2d 873 (D.C.Cir.1992);   Flagstaff Broadcasting Found. v. FCC, 979 F.2d 1566 (D.C.Cir.1992), assuming the validity of that policy, the Commission's implementation in this case is not unreasonable.   The Commission did not act irrationally by awarding a credit to T.V. 32, even though non-managers held convertible debentures equivalent to 50% of voting stock.   The Commission properly could refuse to consider the debentures when calculating the credit because they would mature two years after the expiration of the station license.   It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2) (August 1, 1987).   This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.